Exhibit 10.39

LOGO [g28893image.jpg]

HOST HOTELS & RESORTS, INC

AND

HOST HOTELS & RESORTS, L.P.

EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, INC. AND HOST HOTELS & RESORTS, L.P.

EMPLOYEE STOCK PURCHASE PLAN

The Host Hotels & Resorts, Inc. and Host Hotels & Resorts, L.P. Employee Stock
Purchase Plan (the “Plan”), as set forth in this document is an amendment and
restatement of the Host Marriott Corporation Employee Stock Purchase Plan
effective as of January 1, 2008. The Plan is intended through payroll savings to
enable eligible employees of Host Hotels & Resorts, Inc., Host Hotels & Resorts,
L.P. and each Subsidiary whose participation in the Plan is approved by the
Committee, to purchase shares of common stock (“Shares”) of Host Hotels &
Resorts, Inc. (the “Corporation”) and thus to benefit the Corporation by
increasing the employees’ interest in the Corporation’s growth and success. The
provisions of the Plan are as follows:

1. Definitions.

“Committee” means the Compensation Policy Committee of the Board of Directors of
the Corporation.

“Fair Market Value” means the average of the high and low prices per Share of
the Corporation’s stock as reflected by composite transactions on the various
national securities exchanges on which such stock has been listed and reported
by the National Association of Securities Dealers on the day named, or if there
are no transactions on that date, then the closing price for the preceding day
upon which transactions occurred.

“Participant” means an eligible employee who has elected to participate in the
Plan for a Purchase Period in accordance with Section 4.

“Purchase Period” means each calendar quarter, or such other period as the
Committee shall designate from time to time, not to exceed twenty-seven(27)
months in length.

“Retirement” shall mean either (i) termination of employment at or beyond age
fifty-five(55) with at least ten(10) years of service; or (ii) termination of
employment as a result of total and permanent disability. Total and permanent
disability means if the employee is permanently unable to engage in any
occupation for which he or she is reasonably qualified by education, training or
experience as certified by a competent medical authority designated by the Plan
administrator to make such determination.

A “Subsidiary” means (i) any “subsidiary corporation” of the Corporation within
the meaning of Section 424(f) of the Internal Revenue Code, and (ii) any
partnership, corporation or other entity in which the Corporation or Host
Hotels & Resorts, L.P. owns a majority of the equity interest by vote or by
value or in which the Corporation or Host Hotels & Resorts, L.P. has a majority
capital or profits interest.

2. Stock Offered and Price. Subject to Section 6(b), an option to purchase
Shares through payroll savings will be granted to eligible employees in the
manner stated below. The “Purchase Price” of each Share will be the lesser of
(i) ninety percent(90%) of its Fair Market Value on the first day of the
Purchase Period, or (ii) ninety percent(90%) of the Fair Market



--------------------------------------------------------------------------------

Value on the last day of the Purchase Period. The maximum number of Shares that
may be purchased under this Plan shall not exceed six hundred thousand(600,000)
Shares. The Shares issued shall be authorized Shares but be either unissued
Shares or treasury Shares. In the event that the Corporation should declare a
stock dividend or a stock split or reclassify its stock, the Purchase Price and
the number of Shares reserved for the Plan will be adjusted proportionately. The
determination of the adjustment, if any, shall be made by the Committee, such
determination shall be final, binding and conclusive.

3. Eligible Employees. All employees of the Corporation and Host Hotels &
Resorts, L.P., or of any Subsidiary whose participation in the Plan is approved
by the Committee, who are employed on the first day of the Purchase Period are
eligible to participate in the Plan during the following Purchase Period, except
the following who are ineligible to participate: (a) employees whose customary
employment is for not more than five(5) months in any calendar year;
(b) employees whose customary employment is twenty(20) hours or less per week;
and (c) any employee, who after grant of an option under the Plan, would own or
be deemed to own pursuant to applicable attribution rules stock (including stock
which may be acquired under any outstanding options) possessing five
percent(5%)or more of the total combined voting power or value of all classes of
stock of the Corporation, or of a Subsidiary. Notwithstanding the foregoing, and
with respect to any Subsidiary, the Board of Directors of the Corporation must
first approve participation in the Plan by the employees of each such
Subsidiary. Furthermore, the Board of Directors of the Corporation may at any
time, in its sole discretion, withdraw participation from the employees of a
particular Subsidiary or Subsidiaries.

(b) This section shall become effective as of the date of the ownership limit of
Article VIII of the Corporation’s Articles of Amendment and Restatement of
Articles of Incorporation becomes effective. Notwithstanding any other provision
to the contrary, an employee of the Corporation, Host Hotels & Resorts, L.P. or
any Subsidiary shall not be eligible to participate in the Plan and shall cease
to be a Participant, to the extent such employee was a Participant immediately
before the application of this Section 2(b) to such employee, if the
participation of such employee would violate the ownership limits set forth in
Article VIII of the Corporation’s Articles of Amendment and Restatement of
Articles of Incorporation.

4. Participation in the Plan. An eligible employee may become a Participant in
the Plan by completing an election to participate in the Plan for a Purchase
Period, or subsequent Purchase Periods on a form provided by the Corporation or
Host Hotels & Resorts, L.P. or any participating Subsidiary and filing that form
with his or her Payroll Office during such period as the administrator may, in
its absolute discretion, from time to time determine. Such form and
participation shall be effective only if the employee is still employed by the
Corporation, Host Hotels & Resorts, L.P. or any participating Subsidiary the
last day of the Purchase Period.

(b) A new hire employee may become a Participant in the Plan by completing an
election to participate in the Plan on a form provided by the Corporation or
Host Hotels & Resorts, L.P. or any participating Subsidiary and filing that form
with his or her Payroll Office at such time as the administrator may, in its
absolute discretion, from time to time determine.

5. Payroll Deductions. At the time a Participant files his or her election to
participate in the Plan (as provided above), the employee shall elect to have
deductions made



--------------------------------------------------------------------------------

from his or her pay, or in the alternative, elect to make contributions, on each
pay day, starting the first day of the Purchase Period, immediately following
such election, and ending before the last day of such Purchase Period, as long
as he or she shall participate in the Plan, in an amount equal to 1%, 2%, 3%,
4%, 5%, 6%, 7%, 8%, 9% or 10% of the base compensation which the employee is
entitled to receive on such pay day, as so designated by the employee in his or
her election form. These deductions, or contributions, will be credited to the
employee’s account under the Plan. The Participant may not during any Purchase
Period change his or her percentage rate of payroll deduction or contribution,
other than as may be permitted by the administrators. Once an employee elects
either authorization of payroll deduction or contributions, the election of such
method may not be changed during that Purchase Period.

(b) An employee electing to make contributions may miss making the full
contribution once, and may make it up within thirty(30) days. If the employee
misses more than one contribution, or fails to make it up within thirty(30)
days, the employee will be deemed to have elected to terminate his participation
for the Purchase Period in question (as provided in Section 8). At any time a
Participant may elect voluntarily to terminate, in total only, his or her
participation in the Plan for the Purchase Period in question (as provided in
Section 9). Once participation is terminated, it may not be reinstated during
that Purchase Period. Payroll deductions shall automatically cease once a
Participant terminates his or her participation.

(c) Upon retirement, a participant shall have no further obligation nor will the
participant be permitted to make further contributions to the Plan. All amounts
theretofore contributed by a retired participant shall be retained in his or her
account for the balance of the Purchase Period and applied as set forth in
Section 6.

6. Exercise of the Option to Purchase Shares. Unless a Participant has given
prior written notice terminating such employee’s participation in the Plan for
the Purchase Period in question, or his or her participation in the Plan has
otherwise been terminated as provided in Section 9, or he or she has retired,
the option of such Participant to purchase Shares will be automatically
exercised for the Participant on the last day of the Purchase Period in which he
or she elected to participate, for the purchase of the number of full Shares
(subject to the participation adjustment provided in Section 7) which the
accumulated funds in the Participant’s account at that time will purchase at the
Purchase Price. The option may not be exercised at any other time. Any funds
remaining in the Participant’s account insufficient to purchase a full Share
will be refunded to the employee. Effective with exercise of the option, the
employee shall become a stockholder and shall have all the rights incident
thereto, including the right to such future dividends as may be declared from
time to time by the Board of Directors of the Corporation.

(b) Notwithstanding any other provisions of this Plan, no eligible employee may
purchase in anyone calendar year, under this Plan, Shares which would exceed a
whole number of Shares derived at by dividing $25,000 by the Fair Market Value
of a Share on the date the option is granted.

7. Participation Adjustment. If in any year the number of Shares which could be
purchased by payroll deductions exceeds the number of unsold Shares reserved
under the Plan, a participation adjustment will be made and the number of Shares
purchasable by Participants will be reduced proportionately. Any funds remaining
in a Participant’s account not used to purchase Shares will be refunded to the
employee.



--------------------------------------------------------------------------------

8. Issuance of Shares. As soon after the option is exercised as is reasonably
possible, and upon his or her election, the Participant will be issued the
number of Shares purchased under the Plan. The Shares may be evidenced in such
manner as the Committee shall determine.

9. Termination of Participation. The employee will be refunded all monies in his
or her account and his participation in the Plan terminated, if: (a) the
employee elects in writing to terminate participation; (b) the employee’s
employment with the Corporation, Host Hotels & Resorts, L.P. or its Subsidiaries
is terminated for any reason other than Retirement or total or permanent
disability; (c) the Board of Directors of the Corporation elects to terminate
the Plan as provided by Section 14; (d) participation is terminated for failure
to make contributions as more fully set forth in Section 5; or (e) the employee
dies. Once terminated, participation may not be reinstated for any current
Purchase Period but, if otherwise eligible, the employee may elect to
participate in any subsequent Purchase Period. An employee’s termination of
employment shall be considered a Retirement for purposes of this Section 9 only
if such termination occurs not more than one month prior to the end of the
Purchase Period.

10. Assignment. No employee may assign his or her rights under the Plan
(including his or her rights in the option). Any payment of cash or issuance of
stock hereunder may be made only to the employee (or, in the event of the
employee’s death, to his or her estate). After the stock certificate has been
issued, such certificate may, of course, be assigned the same as any other stock
certificate.

11. Administration. The Committee will administer the Plan and may prescribe
rules as to the administration of the Plan, including, without limitation, rules
relating to the definition of “base compensation” as used herein. The
determination of the Committee as to any questions which may arise with respect
to the interpretation of the provisions of this Plan shall be final. Payroll
deduction authorizations and elections to terminate participation shall be
exercised only on forms provided by the Corporation, Host Hotels & Resorts, L.P.
or any participating Subsidiary for that purpose.

12. Application of Funds. All funds received or held by the Corporation or Host
Hotels & Resorts, L.P. or any participating Subsidiary under this Plan may be
used for any corporate purpose until applied to the purchase of Shares and/or
refunded to Participants, and Participants’ accounts will not be segregated, nor
will interest be paid thereon.

13. Amendment of Plan. The Board of Directors of the Corporation or the
Committee may, at any time, amend this Plan, in any respect, except that without
approval of the stockholders of the Corporation no amendment shall be made
(a) changing the number of Shares subject to this Plan (except as provided in
Section 2); (b) decreasing the Purchase Price (except as provided in Section 2);
(c) changing administration of the Plan from the Company or changing the
classification of employees eligible to participate in the Plan; or (d) as may
be required by any applicable law, regulation or stock exchange rule.



--------------------------------------------------------------------------------

14. Term and Termination of the Plan. This Plan shall continue in effect on a
year-to year basis unless terminated by the Board of Directors of the
Corporation. Such Board of Directors may terminate the Plan at any time and for
any reason. In any event the Plan shall, without further action of such Board of
Directors, terminate at such time as the total number of Shares reserved for
purchase under the Plan has been distributed.

15. Governmental Regulation. The Corporation’s obligation to issue, sell and
deliver its stock under this Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such stock.

16. Other Provisions.

(a) Temporary disability or an approved leave of absence shall not result in
termination of employment within the meaning of the Plan.

(b) All employees granted options shall have the same rights and privileges.

(c) This Section 16(c) shall be effective as of the date the ownership limit of
Article VIII of the Corporation’s Articles of Amendment and Restatement of
Articles of Incorporation become effective. Notwithstanding any other provision
to the contrary, an employee shall not be eligible to participate in the Plan
and shall cease to be a Participant, to the extent such employee was a
Participant immediately before the application of this Section 16(c) to such
employee, if the participation of such employee would violate the ownership
limits set forth in Article VIII of the Corporation’s Articles of Amendment and
Restatement of Articles of Incorporation.

(d) Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation or the Participant, which rights are hereby expressly
reserved by each, to terminate such person’s employment at any time for any
reason, with or without cause.

(e) The provisions of the Plan shall be governed by the laws of the State of
Maryland.



--------------------------------------------------------------------------------

CERTIFICATION OF SECRETARY

I, the undersigned Secretary of Host Hotels & Resorts, Inc. (the “Corporation”),
do hereby certify the foregoing to be a true copy of the Host Hotels & Resorts,
Inc. and Host Hotels & Resorts, L.P. Employee Stock Purchase Plan (the “Plan”)
as amended and restated effective January 1, 2008 and that there have been no
subsequent amendments or modifications to the Plan that are not reflected in
this copy.

IN WITNESS WHEREOF, I have hereunto set my hand and seal of Host Hotels &
Resorts, Inc. this 18th day of December, 2007.

 

/S/ ELIZABETH A. ABDOO

Elizabeth A. Abdoo Executive Vice President, General Counsel and Secretary